MR. JUSTICE PIGOTT
delivered the opinion of the court.
These are appeals from a final judgment and ani order denying a new trial entered in the district court of Silver Bow ■county. The cause was submitted by the appellants on brief, examination of which discloses that it fails to comply with Subdivision 3 of Rule X of this court (22 Mont, xxxiv, 57 Pac. vii). It does not refer to the page numbers in the transcript; it does not contain any specification of error; nor does it even attempt to state from what either appeal was taken. Such being the condition of the brief, the judgment and order appealed from must be affirmed upon the authority of Harrington v. Smith, 25 Montana, 111, 63 Pacific Reporter, 1036.
The judgment and order appealed from are therefore affirmed.

Affirmed.